Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 12/29/2020. Claims 1-25 and 27-33 have been examined in this application.  
Response to Amendments
2.	Applicant’s amendments to claims 1-3, 7-8, 10-14, 17, 20-23, and 25 are acknowledged.  Applicant’s addition of new claims 31-33 are acknowledged.  Applicant’s cancellation of claim 26 is acknowledged.
Response to Arguments
3.	 Based on Applicant’s amendments and response (see Remarks page 12) the previous 112 second/b rejections and claim objections have been withdrawn. 
4.	On remarks page 12, Applicant argues that the cited prior art of Hey does not teach the amended “simultaneously displaying the restricted and unrestricted portions of the content” since Hey teaches that if a visitor’s response to the question is correct the next chapter’s web page Figure 3 is delivered to the user.  It is noted and acknowledged that this difference seen by Applicant was discussed in the interview conducted on 12/9/2020.  
	The Examiner has had further time to review the reference of Hey its entirely outside the time available for an interview, and concludes that Hey in fact teaches both displays, rather than just the above argued alternative display by Applicant.  Since while 
5.	On remarks pages 12-13, Applicant argues the combination of Hey in view of Andersen does not expressly teach displaying a plurality of different correct responses and a question can have a plurality of different correct responses.  It is noted and acknowledged that this difference seen by Applicant was discussed in the interview with respect to a plurality of correct responses.  
	The cited secondary reference of Andersen is with respect to a user requesting an online service, sending a user an advertisement in response, and requiring a correct response from the user in order to be granted access to the online service, where the online service can be for example an online newspaper or magazine (see abstract and paragraph 0017).   In the cited paragraph 0023, Andersen clearly teaches determining if 
	The fact that Andersen specifically teaches “at least one” means there could be more than one, rather than just one.  Therefore the Examiner interprets this to read on both alternatives e.g., multiple questions with multiple correct answers as argued by Applicant and a question with multiple correct answers. With respect to Applicant’s arguments, these correct answers are displayed since the system of Andersen may use a multiple choice from a drop down screen, therefore choices are displayed to the user because the user has to select a choice from the drop down (see paragraph 0034). 
6.	As Remarks page 13, Applicant argues Andersen does not teach the amended “wherein the second plurality of possible responses includes a plurality of different correct responses.” The Examiner respectfully disagrees.
	 The Examiner interprets this limitation to be very broad, especially since claim 2 which further defines the above limitation recites this limitation further as “wherein the second plurality of possible responses are different from the first plurality of possible responses.”  Therefore the Examiner interprets this limitation to read on any multiple choice option that allows a user to select various answers were multiple of them can be correct.  For example a multiple choice drop down could have two multiple choices answers as “zero” (which is the correct answer) and another multiple choice answer of 
	It is noted by the Examiner that claim 2 that recites a different scope (since it further defines that independent claim) has been rejected under other grounds, including other prior art, as detailed in the updated prior art rejection. 
7.	Applicant’s other amendments in the independent claims presented in the response filed 12/29/2020 required an updated search, and accordingly new art is applied as detailed in the updated prior art rejection below. It is noted for some of the amendments while related subject matter was previously recited in dependent claim 27, the scope of the amendments in the independent claims or broadest reasonable interpretation was different therefore requiring an updated search. 
8.	On pages 13-14 of Remarks, Applicant argues claim 25.  It is noted that claim 25 does vary in scope from the amendments presented to the other independent claims, and accordingly has been rejected on the updated grounds of rejection as presented in this office action below.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	 Claims 1, 3-11, 15, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Anderson (World Intellectual Property Organization (WIPO): WO 2011/028893)) further in view of Lotecka (United States Patent Number: US 6,296,487).

	As per claim 1, Hey teaches A computer-implemented method for providing interactive digital advertising within a browser executing on a user device, including: (see abstract and paragraph 0026.
	Abstract, note: A method for compelling that attention be paid to an advertisement within a sufficiently interactive environment, comprising presenting an ad prior to the delivery of material desired by a viewer, and requiring that the viewer answer a question about that ad before receiving the desired material; and paragraph 0026, note: (Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an alternative flow of control. E.g., a web page can be coded so that the visitor's web browser itself detects and rejects an incorrect visitor response to the ad's question. Or, a browser "plug-in" could verify and service both correct and incorrect responses locally, i.e., on the visitor's computer, without sending requests to the web site's server.)
	receiving a webpage, (see paragraphs 0024-0026.
	Paragraph 0024, note: To introduce a first preferred embodiment, consider a straightforward web site that presents (for example) a 10-chapter novel. Some of the web pages display at the top a banner ad 10, FIG. 1, followed by a chapter of the novel, followed by a "next" -button 12 that links to the succeeding chapter's web page. Obviously, this typical advertising practice allows visitors to read freely the entire novel despite taking only minimal (if indeed any) true notice of what each ad actually says; paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; and paragraph 0026, note: (Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an alternative flow of control. E.g., a web page can be coded so that the visitor's web browser itself detects and rejects an incorrect visitor response to the ad's question. Or, a browser "plug-in" could verify and service both correct and incorrect responses locally, i.e., on the visitor's computer, without sending requests to the web site's server.)
	 the webpage including content for display and a reference to an executable code component; the executable code component receiving a visual digital advertisement; the executable code component executing within the browser to restrict access to a restricted portion of the content and simultaneously display, within the browser, the visual digital advertisement and an unrestricted portion of the content; (see paragraphs 0025-0026
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; paragraph 0026, note: (Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an alternative flow of control. E.g., a web page can be coded so that the visitor's web browser itself detects and rejects an incorrect visit or response to the ad's question. Or, a browser "plug-in" could verify and service both correct and incorrect responses locally, i.e., on the visitor's computer, without sending requests to the web site's server; and Figures 1-5, note: shows displaying an ad and an unrestricted portion of content).
	the executable code component simultaneously displaying, within the browser, an instruction relating to the displayed visual digital advertisement and a first plurality of possible responses to the instruction relating to the visual digital advertisement in the webpage within the browser, wherein the first plurality of displayed possible responses includes a correct response and at least one incorrect response to the displayed instruction; (see Figures 4 and 6 and paragraph 0015.
	Figure 4, note: long stem roses $15 dozen (free delivery!) what does it cost to deliver roses?. You must click the correct answer below in order to proceed; Figure 6, note: to proceed to chapter two, please click the correct answer below; and paragraph 0015, note: FIG. 2 shows the web page of FIG. 1, now including an advertisement and question according to the present invention).
	the executable code component receiving selection of one of the first plurality of displayed possible responses from the user via the user device;  the executable code component simultaneously displaying the restricted and unrestricted portions of the content in the webpage within the browser when the executable code component determines that the selected response is the correct response; (see paragraphs 0025- 0026 and 0033.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad  20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; and paragraph 0026, note: (Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an alternative flow of control. E.g., a web page can be coded so that the visitor's web browser itself detects and 
	Examiner’s note: Hey teaches that the online content may be separated into different webpages (see paragraphs 0025-0026) or alternatively one continuous stream (see paragraph 0033). 
the executable code component replacing the displayed instruction and the first plurality of possible responses with the instruction and a second plurality of possible responses when the executable code component determines that the selected response is one of the at least one incorrect response; and the executable code component simultaneously displaying the instruction and the second plurality of possible responses to the instruction within the browser when the executable code component determines an incorrect response, wherein the second plurality of possible responses includes a correct response and at least one incorrect response to the displayed instruction (see paragraphs 0025-0026.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The 
Hey does not expressly teach (1) a plurality of different correct responses in a multiple choice question and selecting one of the plurality of different correct responses, (2) receiving a webpage from a server and receiving an advertisement from the server, (3) when answering incorrectly replacing the question with a hint for a correct response and an option to-redisplay the instruction and a second plurality of possible responses, and (4) displaying the question and possible answers when a user inputs a selection of the option to re-display the instruction and the second plurality of possible responses.
	However, Anderson which is in the art of granting access to restricted content after a user answers a question relating to an advertisement correctly (see abstract) teaches (1) (a plurality of different correct responses in a multiple choice question and selecting one of the plurality of different correct responses (see paragraph 0023, note: In step 140, at least one verification response 141 from the consumer is received and a determination is made whether the at least one verification response 141 matches at least one correct response 142. A determination is made whether the verification response 141 matches the at least one correct response 142 in step 150. If the at least one verification response 141 matches the at least one correct response 142, then the consumer is allowed access to the requested service in step 160. In some embodiments of the invention, the at least one verification response 141 is presented during the at least one advertisement 121, and if the at least one verification response 141 matches the at least one correct response 142, then the at least one advertisement 121 presentation continues and the consumer is allowed access to the requested service after the completion of the at least one advertisement 121 presentation in step 160. If the at least one verification response 141 does not match the at least one correct response 142, then the consumer is not allowed to access the requested service and the connection to the service is terminated in step 170. In some embodiments of the invention, if the at least one verification response 141 does not match the at least one correct response 142, steps 120-170 are repeated at least once to allow the consumer to attempt to verify their cognitive awareness of the advertisement. In some embodiments of the invention, the repeated steps 120-170 include presenting a new advertisement that is different from the originally presented advertisement. In some embodiments of the invention, the repeated steps 120-170 include presenting a new advertisement that is the same as the originally presented advertisement).
	And (2) receiving a webpage from a server and receiving an advertisement from the server (see claim 12 and paragraph 0017.
	Claim 12, note: A computer-implemented method comprising: requesting a free service from a server using a user communication device; receiving the service from the 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey with the aforementioned teachings from Anderson with the motivation of including commonly known elements like a question can have multiple correct or right answers (see Anderson paragraph 0023) and receiving content from a server (see Anderson claim 12 and paragraph 0017) , when Hey practically teaches as much in that are multiple possible answers/alternatives to a given question (see Hey Figure 2) and a web server can provide website information (see Hey paragraphs 0025-0026).
	Hey in view of Anderson does not expressly teach (3) when answering incorrectly replacing the question with a hint for a correct response and an option to-redisplay the instruction and a second plurality of possible responses, and (4) displaying the question and possible answers when a user inputs a selection of the option to re-display the instruction and the second plurality of possible responses.
	However, Lotecka which is in the art of question and answer sessions online (see abstract and Figures 1-5) teaches (3) when answering incorrectly replacing the question with a hint for a correct response and an option to-redisplay the instruction and a second plurality of possible responses, and (4) displaying the question and possible answers when a user inputs a selection of the option to re-display the instruction and the second plurality of possible responses (see column 3 lines 47-54, column 4 lines 65-column 4 lines 7, and Figures 1-5.
	Column 3 lines 47-54, note: FIG. 1 shows the second page of the preferred embodiment, which presents a scene to the student prompting him to initiate communication to achieve his goal. Character 1 represents the student. Character 2 represents an individual that character 1 must communicate with in order to achieve his goal (i.e., use the computer.). Selections 4, 5 and 6 are potential statements that the student can make to character 2 in order to achieve his goal; column 4 lines 65-column 4 lines 7, note: FIGS. 3-5 show response scenes that relate to the student's input. FIG. 3 depicts a very negative response that will be displayed if the student makes selection 5 (FIG. 2). To try again the student needs to click on back-button 8. FIG. 4 depicts a response that will be displayed if the student makes selection 4. While this comment is not as abrasive as that depicted in FIG. 3, it still does not enable the student to achieve his goal. FIG. 5 depicts a positive response and will be displayed if the student makes selection 6 (FIG. 1). The student clicks on next-button 9 to proceed with the program; 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified Hey in view of Anderson with the aforementioned teachings from Lotecka with the motivation of providing a way of using a common element to draw attention to a user that a question answered was wrong, since they actively have to knowledge the incorrect answer, so that they can answer it correctly in the future (see Lotecka column 3 lines 47-54, column 4 lines 65-column 4 lines 7, and Figures 1-5), when providing a user notice that their answer was incorrect and allowing them to answer it again is known (see Hey Figure 4). 
As per claim 3, Hey teaches
	wherein the visual digital advertisement, the instruction, and the first plurality of possible responses are displayed simultaneously (see Figure 2, note: Long-stem roses $15 dozen (free delivery!), the ad; What does it cost to deliver roses?, the instruction; and $8, $6, and $0 possible responses).
	As per claim 4, Hey teaches
	further including: displaying a second visual digital advertisement in the webpage within the browser when access to the content is provided (see paragraphs 0032-0033.
	Paragraph 0032, note: An extension of the first preferred embodiment presents ads and their associated questions to each viewer at regular time-intervals, e.g., weekly. The viewer's correct responses comprise a "subscription fee" for continued access to the ongoing service offered by the web site (e.g., such services as news, arts and TV listings, 
	As per claim 5, Hey teaches
	wherein the second visual digital advertisement replaces the display of the visual digital advertisement (see paragraphs 0032-0033.
	Paragraph 0032, note: An extension of the first preferred embodiment presents ads and their associated questions to each viewer at regular time-intervals, e.g., weekly. The viewer's correct responses comprise a "subscription fee" for continued access to the ongoing service offered by the web site (e.g., such services as news, arts and TV listings, reference works, searches); and paragraph 0033, note: A second preferred embodiment straightforwardly incorporates the present invention into a stream of continuous material presented to a viewer via an interactive medium. Examples of such streams might include novels being read electronically ( e.g., "eBooks"), or video games or movies, or movies being watched on a DVD player. At one or more points during the stream of material, an ad and its associated question are presented. The viewer is granted access to further material only when he has answered the question correctly. This dependency is diagrammed in FIG. 8).
	As per claim 6, Hey teaches
	wherein the second visual digital advertisement is displayed at an end of the content (see paragraphs 0032-0033.
	Paragraph 0032, note: An extension of the first preferred embodiment presents ads and their associated questions to each viewer at regular time-intervals, e.g., weekly. The viewer's correct responses comprise a "subscription fee" for continued access to the ongoing service offered by the web site (e.g., such services as news, arts and TV listings, reference works, searches); and paragraph 0033, note: A second preferred embodiment straightforwardly incorporates the present invention into a stream of continuous material presented to a viewer via an interactive medium. Examples of such streams might include novels being read electronically ( e.g., "eBooks"), or video games or movies, or movies being watched on a DVD player. At one or more points during the stream of material, an ad and its associated question are presented. The viewer is granted access to further material only when he has answered the question correctly. This dependency is diagrammed in FIG. 8).
	As per claim 7, Hey teaches
	wherein the visual digital advertisement, the instruction, the first plurality of possible responses and the unrestricted portion of the content are simultaneously displayed (see Figure 2, note: Long-stem roses $15 dozen (free delivery!), the ad; What does it cost to deliver roses?, the instruction; and $8, $6, and $0 possible responses).
	As per claim 8, Hey teaches
	wherein the visual digital advertisement, the instruction, the first plurality of possible responses and the content are displayed within a same webpage (see Figure 2, note: Long-stem roses $15 dozen (free delivery!), the ad; What does it cost to deliver roses?, the instruction; and $8, $6, and $0 possible responses).
	As per claim 9, Hey does not expressly teach  wherein the visual digital advertisement comprises one or more graphics, videos, and/or an animations.
	However, Anderson teaches wherein the visual digital advertisement comprises one or more graphics, videos, and/or an animations (see paragraphs 0010 and 0027.
	Paragraph 0010, note: Aspects of the invention also include a system for verifying a consumer's cognitive awareness of a video advertisement; and paragraph
0027, note: The at least one video advertisement 201 may include pictures or text, or a combination of pictures and text).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Anderson with the motivation of providing common features of known online advertisements (see Anderson paragraphs 0010 and 0027), when Hey teaches providing online advertisements to users (see Hey Figures 1-5).
	As per claim 10, Hey teaches
	wherein the first plurality of possible responses are displayed as buttons (see Figure
2, note: buttons).
	As per claim 11, Hey does not expressly teach  wherein the first plurality of possible responses are displayed within a drop-down box.
	However, Anderson teaches wherein the first plurality of possible responses are displayed within a drop-down box (see paragraph 0020, note: In some embodiments of the invention, the at least one advertisement 121 might instruct the consumer to enter at least one variable keystroke in the advertisement screen, or respond through the use of a keyboard, or choose a multiple choice selection from a drop-down menu screen. In some embodiments of the invention, the at least one advertisement 121 might instruct the consumer to engage a mouse device to select an object in the advertisement, e.g., a red car or purple hat. In some embodiments of the invention, the at least one advertisement 121 presented might instruct the consumer to enter at least one variable keystroke using a keypad or touch screen if the consumer requests a service over a smart phone or PDA. These examples for explanatory purposes only and are not designed or intended to limit the scope of the invention).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Anderson with the motivation of providing another commonly known computer feature for providing questions and answers to a user of a computer (see Anderson paragraph 0020), when Hey clearly teaches providing multiple choice computer question and answers to a user (see Hey Figures 1-5).
	As per claim 15, Hey teaches
	wherein the content comprises one or more from video, text, pictures, and applications (see Figures 2-5, note: text).
	As per claim 20, Hey teaches A computer implemented method for providing content and interactive digital advertising within a browser executing on a user device, the method including: (see paragraphs 0024-0026.
	Paragraph 0024, note: To introduce a first preferred embodiment, consider a straightforward web site that presents (for example) a 10-chapter novel. Some of the web pages display at the top a banner ad 10, FIG. 1, followed by a chapter of the novel, followed by a "next" -button 12 that links to the succeeding chapter's web page. Obviously, this typical advertising practice allows visitors to read freely the entire novel despite taking only minimal (if indeed any) true notice of what each ad actually says; paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22about some portion of the ad's  content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event sequence of the first preferred embodiment is diagrammed in FIG. 5; and paragraph 0026, note: (Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an alternative flow of control. E.g., a web page can be coded so that the visitor's web browser itself detects and rejects an incorrect visitor response to the ad's question. Or, a browser "plug-in" could verify and service both correct and incorrect responses locally, i.e., on the visitor's computer, without sending requests to the web site's server.)
	receiving a webpage and a visual digital advertisement, the webpage including a reference to executable code component and content comprising a first content portion and a second content portion; (see paragraphs 0024-0026.
	Paragraph 0024, note: To introduce a first preferred embodiment, consider a straightforward web site that presents (for example) a 10-chapter novel. Some of the web pages display at the top a banner ad 10, FIG. 1, followed by a chapter of the novel, followed by a "next" -button 12 that links to the succeeding chapter's web page. Obviously, this typical advertising practice allows visitors to read freely the entire novel despite taking only minimal (if indeed any) true notice of what each ad actually says; paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; and paragraph 0026, note: (Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an alternative flow of control. E.g., a web page can be coded so that the visitor's web browser itself detects and rejects an incorrect visitor response to the ad's question. Or, a browser "plug-in" could verify and service both correct and incorrect responses locally, i.e., on the visitor's computer, without sending requests to the web site's server.)
the executable code component executing within the browser to restrict access to the second content portion and simultaneously display, within the browser, the first content portion, a visual digital advertisement, an instruction relating to the visual digital advertisement, and a first plurality of possible responses to the instruction relating to the visual digital advertisement in the webpage within the browser, wherein the displayed first plurality of possible responses includes a correct response and at least one incorrect response; (see paragraphs 0025-0026.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; paragraph 0026, note: (Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an alternative flow of control. E.g., a web page can be coded so that the visitor's web browser itself detects and rejects an incorrect visit or response to the ad's question. Or, a browser "plug-in" could verify and service both correct and incorrect responses locally, i.e., on the visitor's computer, without sending requests to the web site's server; and Figures 1-5, note: shows displaying an ad and an unrestricted portion of content).
	the executable code component receiving, from an input device, selection of one of the first plurality of displayed possible responses; and the executable code component, upon determining that the selected response is the correct response, simultaneously displaying the first content portion and the second content portion in the webpage within the browser; (see paragraphs 0025 and 0033.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; and paragraph 0033, note: A second preferred embodiment straightforwardly incorporates the present invention into a stream of continuous material presented to a viewer via an interactive medium. Examples of such streams might include novels being read electronically ( e.g., "eBooks"), or video games or movies, or movies being watched on a DVD player. At one or more points during the stream of material, an ad and its associated question are presented. The viewer is granted access to further material only when he has answered the question correctly. This dependency is diagrammed in FIG. 8).
the executable code component, upon determining that the selected response is one of the at least one incorrect response, replacing the displayed instruction and the first plurality of possible responses with the instruction and a second plurality of possible responses when the executable code component determines; and  the executable code component, simultaneously displaying the instruction and the second plurality of possible responses to the instruction within the browser, wherein the second plurality of possible responses includes a correct response and at least one incorrect response to the displayed instruction (see paragraphs 0025-0026.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; and paragraph 0026, note: (Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an alternative flow of control. E.g., a web page can be coded so that the visitor's web browser itself detects and rejects an incorrect visitor response to the ad's question. Or, a browser "plug-in" could verify and service both correct and incorrect responses locally, i.e., on the visitor's computer, without sending requests to the web site's server.)
	Hey does not expressly teach (1) a plurality of different correct responses in a multiple choice question and selecting one of the plurality of different correct responses and (2) receiving a webpage and an advertisement from a server, (3) when answering incorrectly replacing the question with a  hint of a correct response and an option to re-display the instruction and a second plurality of possible responses, and (4) displaying the question and possible answers upon determining a section of the option to re-display the instruction and the second plurality of possible responses.
	However, Anderson which is in the art of granting access to restricted content after a user answers a question relating to an advertisement correctly (see abstract) teaches (1) a plurality of correct responses in a multiple choice question and selecting one of the plurality of correct responses (see paragraph 0023, note: In step 140, at least one verification response 141 from the consumer is received and a determination is made whether the at least one verification response 141 matches at least one correct response 142. A determination is made whether the verification response 141 matches the at least one correct response 142 in step 150. If the at least one verification response 141 matches the at least one correct response 142, then the consumer is allowed access to the requested service in step 160. In some embodiments of the invention, the at least one verification response 141 is presented during the at least one advertisement 121, and if the at least one verification response 141 matches the at least one correct response 142, then the at least one advertisement 121 presentation continues and the consumer is allowed access to the requested service after the completion of the at least one advertisement 121 presentation in step 160. If the at least one verification response 141 does not match the at least one correct response 142, then the consumer is not allowed to access the requested service and the connection to the service is terminated in step 170. In some embodiments of the invention, if the at least one verification response 141 does not match the at least one correct response 142, steps 120-170 are repeated at least once to allow the consumer to attempt to verify their cognitive awareness of the advertisement. In some embodiments of the invention, the repeated steps 120-170 include presenting a new advertisement that is different from the originally presented advertisement. In some embodiments of the invention, the repeated steps 120-170 include presenting a new advertisement that is the same as the originally presented advertisement).
from a server (see claim 12 and paragraph 0017.
	Claim 12, note: A computer-implemented method comprising: requesting a free service from a server using a user communication device; receiving the service from the server using the user communication device; receiving an advertisement from the server before or during the service; during the advertisement, receiving at least one verification question from the server; sending at least one verification response to the at least one verification question; receiving access to the service following completion of the advertisement if the at least one verification response matches the correct response; and paragraph 0017, note: Figure 1 A is a schematic diagram depicting a verification process 100 to ensure a consumer is cognitively conscious of an advertisement according to one embodiment of the invention. The verification process 100 is carried out by a computer system 101 comprising a database 102. In step 110, the consumer makes a request for a service. The service requested by the consumer may be, but is not limited to, listening to a radio program, viewing information on a social networking webpage, listening to a podcast, viewing a television show, making a phone call, viewing a news article in an online newspaper or magazine, or any other type of service, interactive media service, broadcast media service, or new media service. The consumer could be one person or a plurality of people who are requesting the service).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey with the aforementioned teachings from Anderson with the motivation of including commonly known elements like a question can have multiple correct or right answers (see Anderson paragraph 0023) and receiving a content  from a server (see Anderson claim 12 and paragraph 0017) , when Hey practically teaches as much in that are multiple possible answers/alternatives to a given question (see 
	Hey in view of Anderson does not expressly teach (3) when answering incorrectly replacing the question with a  hint of a correct response and an option to re-display the instruction and a second plurality of possible responses, and (4) displaying the question and possible answers upon determining a section of the option to re-display the instruction and the second plurality of possible responses.
	However, Lotechka which is in the art of question and answer sessions online (see abstract and Figures 1-5) teaches (3) when answering incorrectly replacing the question with a  hint of a correct response and an option to re-display the instruction and a second plurality of possible responses, and (4) displaying the question and possible answers upon determining a section of the option to re-display the instruction and the second plurality of possible responses to the instruction (see column 3 lines 47-54, column 4 lines 65-column 4 lines 7, and Figures 1-5.
	Column 3 lines 47-54, note: FIG. 1 shows the second page of the preferred embodiment, which presents a scene to the student prompting him to initiate communication to achieve his goal. Character 1 represents the student. Character 2 represents an individual that character 1 must communicate with in order to achieve his goal (i.e., use the computer.). Selections 4, 5 and 6 are potential statements that the student can make to character 2 in order to achieve his goal; column 4 lines 65-column 4 lines 7, note: FIGS. 3-5 show response scenes that relate to the student's input. FIG. 3 depicts a very negative response that will be displayed if the student makes selection 5 (FIG. 2). To try again the student needs to click on back-button 8. FIG. 4 depicts a response that will be displayed if the student makes selection 4. While this comment is 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified Hey in view of Anderson with the aforementioned teachings from Lotecka with the motivation of providing a way of using a common element to draw attention to a user that a question answered was wrong, since they actively have to knowledge the incorrect answer, so that they can answer it correctly in the future (see Lotecka column 3 lines 47-54, column 4 lines 65-column 4 lines 7, and Figures 1-5), when providing a user notice that their answer was incorrect and allowing them to answer it again is known (see Hey Figure 4). 
	As per claim 24,  Hey teaches
	wherein the instruction in combination with the at least one correct response reinforce a message within the visual digital advertisement. (see Figure 4, note: teaches you that the delivery is free and costs you zero dollars).


12.	 Claims 2, 17-19, 21, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Anderson (World Intellectual Property Organization (WIPO): WO 2011/028893)) further in view of Lotecka (United States Patent Number: US .


As per claim 2, Hey in view of Anderson in view of Lotecka does not expressly teach Wherein the second plurality of possible responses are different from the first plurality of possible responses
However, Maggio et al. which is in the art of multiple choice questions for ads (see title, abstract, and paragraph 0173) teaches wherein the second plurality of possible responses are different from the first plurality of possible responses (see paragraphs 0172-0173.
	Paragraph 0172, note: In an exemplary embodiment, the method further includes the step of changing the first set of answers to cause a different answer in the first set of answers to comprise the correct answer to the question. In an exemplary embodiment, the first set of presented answers comprises at least one incorrect answer and a "none of these" answer, wherein the "none of these" answer comprises the correct answer to the question, and wherein the step of changing the first set of answers comprises the step of replacing one of the presented at least one incorrect answers with a newly presented correct answer comprising a correct answer to the question, thereby making the "none of these" answer an incorrect answer. In an alternative exemplary embodiment, the first set of presented answers comprises a first correct answer, a second correct answer, and an "all of these" answer, wherein the "all of these" answer comprises the correct answer to the question, and wherein the step of changing the first 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Maggio et al. the motivation of using a known technique in multiple choice of changing the available answers (see Maggio et al. paragraphs 0172-173), when Hey teaches allowing a user to answer a multiple choice question multiple times (see Hey Figure 4). 
	As per claim 17, Hey teaches A system including: (see paragraphs 0025-
0026.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5.; and paragraph 0026, note: (Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an alternative flow of control. E.g., a web page can be coded so that the visitor's web browser itself detects and rejects an incorrect visitor response to the ad's question. Or, a browser "plug-in" could verify and service both correct and incorrect responses locally, i.e., on the visitor's computer, without sending requests to the web site's server.)
	a processor;  a display;  an input;  wherein the processor is communicatively coupled to the display, the, and is configured to: (see paragraphs 0025-0026.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 
	executing a browser application; receive a webpage, (see paragraphs 0024- 0026.
	Paragraph 0024, note: To introduce a first preferred embodiment, consider a straightforward web site that presents (for example) a 10-chapter novel. Some of the web pages display at the top a banner ad 10, FIG. 1, followed by a chapter of the novel, followed by a "next" -button 12 that links to the succeeding chapter's web page. Obviously, this typical advertising practice allows visitors to read freely the entire novel despite taking only minimal (if indeed any) true notice of what each ad actually says; paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; and paragraph 0026, note: (Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an 

	the webpage including content for display and a reference to executable code component; and executing the executable code component within the browser to: receive a visual digital advertisement; restrict access to a restricted portion of the content and simultaneously display, within the browser displayed on the display, the visual digital advertisement and an unrestricted portion of the content; (see paragraphs 0025-0026
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; paragraph 0026, note: (Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an alternative flow of control. E.g., a web page can be coded so that the visitor's web browser itself detects and rejects an incorrect visit or response to the ad's question. Or, a browser "plug-in" could verify and service both correct and incorrect responses locally, i.e., on the visitor's computer, without sending requests to the web site's 
	simultaneously display, within the browser, an instruction relating to the visual digital advertisement and a first plurality of possible responses to the instruction relating to the visual digital advertisement in the webpage within the browser, wherein the first plurality of displayed possible responses includes a correct response and at least one incorrect response to the displayed instruction; (see Figures 4 and 6 and paragraph 0015.
	Figure 4, note: long stem roses $15 dozen (free delivery!) what does it cost to deliver roses?. You must click the correct answer below in order to proceed; Figure 6, note: to proceed to chapter two, please click the correct answer below; and paragraph 0015, note: FIG. 2 shows the web page of FIG. 1, now including an advertisement and question according to the present invention).
	receive, from the input, selection of one of the first plurality of displayed possible responses; simultaneously display the restricted and unrestricted portions of the content in the webpage within the browser when the executable code component determines that the selected response is the correct response; (see paragraphs 0025-0026 and 0033.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now 
Replace the displayed instruction and the first plurality of possible responses with the instruction and a second plurality of possible responses when the executable code component determines that the selected response is one of the at least one incorrect response; and the executable code component simultaneously displaying the instruction and the second plurality of possible responses to the instruction within the browser when the executable code component determines an incorrect response, wherein the second plurality of possible responses includes a correct response and at least one incorrect response to the displayed instruction (see paragraphs 0025-0026.

	Hey does not expressly teach (1) A memory; Wherein the processor is communicatively coupled to the memory, and is configured to:, and (2) a plurality of different correct responses in a multiple choice question and selecting one of the plurality of different correct responses, (3) receiving a web page from a server and receiving an advertisement from the server, (4) when answering incorrectly replacing the question with a hint for a correct response and an option to-redisplay the instruction and a second plurality of possible responses, and (5) displaying the question and possible answers when a user inputs a selection of the option to re-display the instruction and the second plurality of possible responses.

plurality of correct responses in a multiple choice question and selecting one of the plurality of correct responses (see paragraph 0023, note: In step 140, at least one verification response 141 from the consumer is received and a determination is made whether the at least one verification response 141 matches at least one correct response 142. A determination is made whether the verification response 141 matches the at least one correct response 142 in step 150. If the at least one verification response 141 matches the at least one correct response 142, then the consumer is allowed access to the requested service in step 160. In some embodiments of the invention, the at least one verification response 141 is presented during the at least one advertisement 121, and if the at least one verification response 141 matches the at least one correct response 142, then the at least one advertisement 121 presentation continues and the consumer is allowed access to the requested service after the completion of the at least one advertisement 121 presentation in step 160. If the at least one verification response 141 does not match the at least one correct response 142, then the consumer is not allowed to access the requested service and the connection to the service is terminated in step 170. In some embodiments of the invention, if the at least one verification response 141 does not match the at least one correct response 142, steps 120-170 are repeated at least once to allow the consumer to attempt to verify their cognitive awareness of the advertisement. In some embodiments of the invention, the repeated steps 120-170 include presenting a new advertisement that is different from the originally presented advertisement. In some embodiments of the invention, the 
	And (3) receiving a web page from a server and receiving an advertisement from the server (see claim 12 and paragraph 0017.
	Claim 12, note: A computer-implemented method comprising: requesting a free service from a server using a user communication device; receiving the service from the server using the user communication device; receiving an advertisement from the server before or during the service; during the advertisement, receiving at least one verification question from the server; sending at least one verification response to the at least one verification question; receiving access to the service following completion of the advertisement if the at least one verification response matches the correct response; and paragraph 0017, note: Figure 1 A is a schematic diagram depicting a verification process 100 to ensure a consumer is cognitively conscious of an advertisement according to one embodiment of the invention. The verification process 100 is carried out by a computer system 101 comprising a database 102. In step 110, the consumer makes a request for a service. The service requested by the consumer may be, but is not limited to, listening to a radio program, viewing information on a social networking webpage, listening to a podcast, viewing a television show, making a phone call, viewing a news article in an online newspaper or magazine, or any other type of service, interactive media service, broadcast media service, or new media service. The consumer could be one person or a plurality of people who are requesting the service).

	Hey in view of Anderson does not expressly teach (1) A memory; Wherein the processor is communicatively coupled to the memory, and is configured to:, (4) when answering incorrectly replacing the question with a hint for a correct response and an option to-redisplay the instruction and a second plurality of possible responses, and (5) displaying the question and possible answers when a user inputs a selection of the option to re-display the instruction and the second plurality of possible responses.
	However, Lotecka which is in the art of question and answer sessions online (see abstract and Figures 1-5) teaches (4) when answering incorrectly replacing the question with a hint for a correct response and an option to-redisplay the instruction and a second plurality of possible responses, and (5) displaying the question and possible answers when a user inputs a selection of the option to re-display the instruction and the second plurality of possible responses (see column 3 lines 47-54, column 4 lines 65-column 4 lines 7, and Figures 1-5.
	Column 3 lines 47-54, note: FIG. 1 shows the second page of the preferred embodiment, which presents a scene to the student prompting him to initiate communication to achieve his goal. Character 1 represents the student. Character 2 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified Hey in view of Anderson with the aforementioned teachings from Lotecka with the motivation of providing a way of using a common element to draw attention to a user that a question answered was wrong, since they actively have to knowledge the incorrect answer, so that they can answer it correctly in the future (see Lotecka column 3 lines 47-54, column 4 lines 65-column 4 lines 7, and Figures 1-5), when providing a user notice that their answer was incorrect and allowing them to answer it again is known (see Hey Figure 4). 
	Hey in view of Anderson in view of Lotecka does not expressly teach (1) A memory; wherein the processor is communicatively coupled to the memory, and is configured to:.
A memory; wherein the processor is communicatively coupled to the memory, and is configured to: (see paragraphs 0178, 0023, and 0040.
	Paragraph 0178, note: The invention can be used with computer hardware and software that performs the methods and processing functions described above. As will be appreciated by those skilled in the art, the systems, methods, and procedures described herein can be embodied in a programmable computer, computer executable software, or digital circuitry. The software can be stored on computer readable media. For example, computer readable media can include a floppy disk, RAM, ROM, hard disk, removable media, flash memory, memory stick, optical media, magneto-optical media, CD-ROM, etc. Digital circuitry can include integrated circuits, gate arrays, building block logic, field programmable gate arrays (FPGA), etc; paragraph 0023, note: The invention comprises a computer program that embodies the functions described herein and illustrated in the appended flow charts; and paragraph 0040, note: In an alternative exemplary embodiment, a recipient 110 can contact the host server 102 via an Internet enabled personal computer, which can present the question and/or answers to the recipient 110. In this case, the network 114 can comprise the Internet. In this embodiment, the host server 102 can present the question and/or answers to the recipient 110 by communicating those items via the Internet to the Internet-enabled personal computer for presentation to the recipient 110. Then, the recipient 110 can select one of the presented answers on the personal computer, which can communicate 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Maggio et al. with the motivation of using a very commonly known way of performing a method by having software run on a computer (see Maggio et al. paragraphs 0178, 0023, and 0040), when Hey practically suggests as much teaching that the system runs on a computer through code (see Pritchard paragraphs 0024-0026).
As per claim 18, Hey teaches
	further including a communications network and configured to transmit the visual digital advertisement and plurality of possible responses to the processor (see paragraphs 0024-0026 and 0002.
	Paragraph 0024, note: To introduce a first preferred embodiment, consider a straightforward web site that presents (for example) a 10-chapter novel. Some of the web pages display at the top a banner ad 10, FIG. 1, followed by a chapter of the novel, followed by a "next" -button 12 that links to the succeeding chapter's web page. Obviously, this typical advertising practice allows visitors to read freely the entire novel despite taking only minimal (if indeed any) true notice of what each ad actually says; paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 
	As per claim 19, Hey teaches
	the system is further configured to transmit the content to the processor (see paragraphs 0024-0026.
	Paragraph 0024, note: To introduce a first preferred embodiment, consider a straightforward web site that presents (for example) a 10-chapter novel. Some of the web pages display at the top a banner ad 10, FIG. 1, followed by a chapter of the novel, followed by a "next" -button 12 that links to the succeeding chapter's web page. Obviously, this 
	Hey does not expressly teach a server transmitting the content to the user.
	However, Anderson teaches a server transmitting the content to the user (see claim 12 and paragraph 0017.
	Claim 12, note: A computer-implemented method comprising: requesting a free service from a server using a user communication device; receiving the service from the server using the user communication device; receiving an advertisement from the server before or during the service; during the advertisement, receiving at least one verification question from the server; sending at least one verification response to the at least one verification question; receiving access to the service following completion of the 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view Anderson in view of Lotecka in view of Maggio et al. with the aforementioned teachings from Anderson with the motivation of including commonly known elements like receiving content from a server (see Anderson claim 12 and paragraph 0017) , when Hey practically teaches as much in that a web server can provide website information (see Hey paragraphs 0025-0026).
As per claim 21, Hey in view of Anderson in view of Lotecka does not expressly teach wherein the second plurality of possible responses are different from the first plurality of possible responses 
However, Maggio et al. which is in the art of multiple choice questions for ads (see title, abstract, and paragraph 0173) teaches wherein the second plurality of possible responses are different from the first plurality of possible responses (see paragraphs 0172-0173.
	Paragraph 0172, note: In an exemplary embodiment, the method further includes the step of changing the first set of answers to cause a different answer in the first set of answers to comprise the correct answer to the question. In an exemplary embodiment, the first set of presented answers comprises at least one incorrect answer and a "none of these" answer, wherein the "none of these" answer comprises the correct answer to the question, and wherein the step of changing the first set of answers comprises the step of replacing one of the presented at least one incorrect answers with a newly presented correct answer comprising a correct answer to the question, thereby making the "none of these" answer an incorrect answer. In an alternative exemplary embodiment, the first set of presented answers comprises a first correct answer, a second correct answer, and an "all of these" answer, wherein the "all of these" answer comprises the correct answer to the question, and wherein the step of changing the first set of answers comprises the step of replacing the presented first correct answer with a newly presented incorrect answer comprising an incorrect answer to the question, thereby making the second correct answer the correct answer; and paragraph 0173, note: In an exemplary embodiment, the first set of presented answers comprises a correct answer, an incorrect answer, and a "none of these" answer, wherein the correct answer comprises the correct answer to the question, and wherein the step of changing the first set of answers comprises the step of deleting the correct answer, thereby making the "none of these" answer the correct answer. In an exemplary embodiment, the first set of presented answers comprises a correct answer, an incorrect answer, and 
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Maggio et al. the motivation of using a known technique in multiple choice of changing the available answers (see Maggio et al. paragraphs 0172-173), when Hey teaches allowing a user to answer a multiple choice question multiple times (see Hey Figure 4). 
	As per claim 33, Hey teaches
	wherein the executable code component within the browser is configured to transform the received webpage to restrict access to the restricted portion of the content and to simultaneously display the visual digital advertisement and the unrestricted portion of the content, and to transform the webpage simultaneously display the restricted and the unrestricted portions of the content when the executable code component determines that the selected response is one of the correct response (see paragraphs 0025 and 0033.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is 
	Hey does not expressly teach (1) selecting one of the plurality of different correct responses
	However, Anderson which is in the art of granting access to restricted content after a user answers a question relating to an advertisement correctly (see abstract) teaches (1) selecting one of the plurality of different correct responses (see paragraph 0023, note: In step 140, at least one verification response 141 from the consumer is received and a determination is made whether the at least one verification response 141 matches at least one correct response 142. A determination is made whether the verification response 141 matches the at least one correct response 142 in step 150. If the at least one verification response 141 matches the at least one correct response 142, then the consumer is allowed access to the requested service in step 160. In some embodiments of the invention, the at 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka in view of Maggio et al. with the aforementioned teachings from Anderson with the motivation of including commonly known elements like a question can have multiple correct or right answers (see Anderson paragraph 0023), when Hey practically teaches as much in that are multiple possible answers/alternatives to a given question (see Hey Figure 2) is known. 

13. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Anderson (World Intellectual Property Organization (WIPO): WO 2011/028893) in view of us 2009/0281871).
	As per claim 12, Hey teaches
	wherein the first plurality of possible responses are displayed as a series of buttons (see Figure 2, note: buttons).
	Hey in view of Anderson in view of Lotecka does not expressly teach for a question and answer displaying radio buttons.
	However, Tietzen et al. which is in the art of online marketing and advertising (see abstract and paragraph 0166) teaches for a question and answer displaying radio buttons (see paragraphs 0144-0145.
	Paragraph 0144, note: There may be various types of questions provided by the Survey Utility including single answer selection, yes/ no selection, multiple answer selection, short text entry, and long text entry; and paragraph 0145, note: The single answer selection may be provided by a selection means such as a radio button or a drop down selection box. The yes/no selection may be provided by a selection means such as a check box or a drop down selection box. The multiple answer selection may be provided by a plurality of selection means such as check-boxes. The short text entry may be provided by a single line text field. The long text entry may be provided by a text box).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Tietzen with the motivation of providing another known computer question selection element (see Tietzen paragraphs 0144-0145), when computer selection elements for questions are known like buttons (see Hey Figure 2).


14. 	Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Andersen (World Intellectual Property Organization (WIPO): WO 2011/028893) further in view of Lotecka (United States Patent Number: US 6,296,487) further in view of Simons et al. (United States Patent Application Publication Number: us 2010/0228596).
	As per claim 13, Hey teaches
	Wherein the visual digital advertisement is positioned in the webpage between the unrestricted portion of the content and the restricted portion of the content, and the restricted portion of the content is simultaneously displayed with the unrestricted portion of the content upon the executable code component making the determination that the selected response is the correct response (see paragraph 0033, note: second preferred embodiment straightforwardly incorporates the present invention into a stream of continuous material presented to a viewer via an interactive medium. Examples of such streams might include novels being read electronically ( e.g., "eBooks"), or video games or movies, or movies being watched on a DVD player. At one or more points during the stream of material, an ad and its associated question are presented. The viewer is granted access to further material only when he has answered the question correctly. This dependency is diagrammed in FIG. 8).
	Hey does not expressly teach (1) multiple correct responses in a multiple choice or more specifically as recited in the claims one of the plurality of different correct responses and (2) hiding the advertisement after it is correctly answered or done or more specifically as recited in the claims wherein the advertisement is hidden. 
one of the plurality of different correct responses and (see paragraph 0023, note: In step 140, at least one verification response 141 from the consumer is received and a determination is made whether the at least one verification response 141 matches at least one correct response 142. A determination is made whether the verification response 141 matches the at least one correct response 142 in step 150. If the at least one verification response 141 matches the at least one correct response 142, then the consumer is allowed access to the requested service in step 160. In some embodiments of the invention, the at least one verification response 141 is presented during the at least one advertisement 121, and if the at least one verification response 141 matches the at least one correct response 142, then the at least one advertisement 121 presentation continues and the consumer is allowed access to the requested service after the completion of the at least one advertisement 121 presentation in step 160. If the at least one verification response 141 does not match the at least one correct response 142, then the consumer is not allowed to access the requested service and the connection to the service is terminated in step 170. In some embodiments of the invention, if the at least one verification response 141 does not match the at least one correct response 142, steps 120-170 are repeated at least once to allow the consumer to attempt to verify their cognitive awareness of the advertisement. In some embodiments of the invention, the repeated steps 120-170 include presenting a new advertisement that is different from the originally presented advertisement. In some embodiments of the invention, the repeated steps 120-170 include presenting a new advertisement that is the same as the originally presented advertisement). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of 
	Hey in view of Anderson in view of Lotecka does not expressly teach (2) hiding the advertisement after it is correctly answered or done or more specifically as recited in the claims wherein the advertisement is hidden.
	However, Simons which is in the art of making a user select a correct answer to an advertisement before allowing a user to proceed with content (see abstract and paragraphs 0017 and 0021) teaches teach (2) hiding the advertisement after it is correctly answered or done or more specifically as recited in the claims wherein the advertisement is hidden (see paragraph 0021, note: Once recognition of the advertising message has been determined, a validated brand awareness impression is realized. This validated impression can be used in a pricing model such as cost per recognition. That is, an advertiser is charged for the advertisement based on the fact that confirmation has been received that the advertisement was successfully delivered and understood. In an operation 38, the advertisement is removed from the interface, allowing the consumer to begin play or continue play. The removal of the advertisement teaches the consumer that when he or she is presented with a similar advertisement, the quickest way to remove the advertisement is to view the advertisement, understand the advertisement message, and provide a correct answer to the feedback question).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Simons et al. with the motivation of teaching the consumer that the quickest way to remove the advertisement is to view the ad, 
	As per claim 22, Hey teaches
	wherein the visual digital advertisement is positioned in the webpage between the first content portion and the second content portion, and the second content portion is simultaneously displayed with the first content portion upon the executable code component making the determination that the selected response is the correct response(see paragraph 0033, note: second preferred embodiment straightforwardly incorporates the present invention into a stream of continuous material presented to a viewer via an interactive medium. Examples of such streams might include novels being read electronically ( e.g., "eBooks"), or video games or movies, or movies being watched on a DVD player. At one or more points during the stream of material, an ad and its associated question are presented. The viewer is granted access to further material only when he has answered the question correctly. This dependency is diagrammed in FIG. 8).
	Hey does not expressly teach (1) multiple correct responses in a multiple choice or more specifically as recited in the claims one of the plurality of different correct responses and (2) hiding the advertisement after it is correctly answered or done or more specifically as recited in the claims wherein the advertisement is hidden.
	However, Anderson teaches (1) multiple correct responses in a multiple choice or more specifically as recited in the claims one of the plurality of different correct responses and (see paragraph 0023, note: In step 140, at least one verification response 141 from the consumer is received and a determination is made whether the at least one verification response 141 matches at least one correct response 142. A determination is made whether 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Anderson with the motivation of including commonly known elements like question can have multiple correct or right answers (see paragraph 0023), when Hey practically teaches as much in that there are multiple possible answers/alternatives to a given question (see Hey Figure 2).
wherein the advertisement is hidden.
	However, Simons which is in the art of making a user select a correct answer to an advertisement before allowing a user to proceed with content (see abstract and paragraphs 0017 and 0021) teaches teach (2) hiding the advertisement after it is correctly answered or done or more specifically as recited in the claims wherein the advertisement is hidden (see paragraph 0021, note: Once recognition of the advertising message has been determined, a validated brand awareness impression is realized. This validated impression can be used in a pricing model such as cost per recognition. That is, an advertiser is charged for the advertisement based on the fact that confirmation has been received that the advertisement was successfully delivered and understood. In an operation 38, the advertisement is removed from the interface, allowing the consumer to begin play or continue play. The removal of the advertisement teaches the consumer that when he or she is presented with a similar advertisement, the quickest way to remove the advertisement is to view the advertisement, understand the advertisement message, and provide a correct answer to the feedback question).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Simons et al. with the motivation of teaching the consumer that the quickest way to remove the advertisement is to view the ad, understand the ad, and provide the correct answer (see Simons et al. paragraph 0021 ), when requiring a user to view and respond to an ad in order to view content is known (see Hey paragraph 0025 and Figure 4).



15.	 Claims 14, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Anderson (World Intellectual Property Organization (WIPO): WO 2011/028893) further in view of Lotecka (United States patent Number: US 6,296,487) further in view of Kronlund et al. (United States Patent Application Publication Number: us 2008/0071881).
	As per claim 14, Hey teaches
	Wherein, before display of the visual digital advertisement, the unrestricted portions of the content are initially displayed to the user on the device for a period of time, The restricted portion of the content being, at least, partially hidden and the hidden restricted portion of the content is displayed when the selected response is one of the correct response (see paragraphs 0025 and 0033.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; and paragraph 0033, note: A second preferred embodiment straightforwardly incorporates the present invention into a stream of continuous material presented to a viewer via an interactive medium. Examples of such streams might include novels being read electronically ( e.g., "eBooks"), or video games or movies, or movies 
8). 
	Hey does not expressly teach (1) one of the plurality of different correct responses to a multiple choice question and (2) Wherein, before display of the visual digital advertisement, the restricted and unrestricted portions of the content are initially displayed to the user on the device for a period of time before the restricted portion of the content being, at least, partially hidden.
	However, Anderson which is in the art of granting access to restricted content after a user answers a question relating to an advertisement correctly (see abstract) teaches ( 1) one of the plurality of different correct responses to a multiple choice question ( see paragraph 0023, note: In step 140, at least one verification response 141 from the consumer is received and a determination is made whether the at least one verification response 141 matches at least one correct response 142. A determination is made whether the verification response141 matches the at least one correct response 142 in step 150. If the at least one verification response 141 matches the at least one correct response 142, then the consumer is allowed access to the requested service in step 160. In some embodiments of the invention, the at least one verification response 141 is presented during the at least one advertisement 121, and if the at least one verification response 141 matches the at least one correct response 142, then the at least one advertisement 121 presentation continues and the consumer is allowed access to the requested service after the completion of the at least one advertisement 121 presentation in step 160. If the at least one verification response 141 does not match the at least one correct response 142, then the consumer is not allowed to access the requested service and the connection to the 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Anderson with the motivation of including commonly known elements like a question can have multiple correct or right answers (see paragraph 0023), when Hey practically teaches as much in that are multiple possible answers/alternatives to a given question (see Hey Figure 2).
	Hey in view of Anderson in view of Lotecka does not expressly teach (2) Wherein, before display of the visual digital advertisement, the restricted and unrestricted portions of the content are initially displayed to the user on the device for a period of time before the restricted portion of the content being, at least, partially hidden .
	However, Kronlund et al. which is in the art of providing online ads to a user viewing a website (see abstract) teaches (2) Wherein, before display of the visual digital advertisement, the restricted and unrestricted portions of the content are initially displayed to the user on the device for a period of time before the restricted portion of the content being, at least, partially hidden (paragraphs 0022 and 0048.
	Paragraph 0022, note: Accordingly, a user returning to their computer after minutes away or reactivating the Web browser window after working in another window will first see 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Kronlund et al. with the motivation of providing a way to get the user interested in content before showing an ad and therefore making the ad more relevant to the user since they are already interested in the content (see Kronlund et al. paragraphs 0022 and 0048), when Hey practically suggests as much by teaching that the content can be a continuous stream of material like an ebook or a movie (see Hey paragraph 0033) and trying to get a user to view an ad in order to keep reading content is known (see Hey Figure 6 and paragraph 0025).

	As per claim 16, Hey teaches
	Wherein, before display of the visual digital advertisement, the executable code component initially displays the unrestricted portions of the content and the restricted portion of the content is hidden from display when the visual digital advertisement is displayed (see paragraphs 0025 and 0033.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; and paragraph 0033, note: A second preferred embodiment straightforwardly incorporates the present invention into a stream of continuous material presented to a viewer via an interactive medium. Examples of such streams might include novels being read electronically ( e.g., "eBooks"), or video games or movies, or movies being watched on a DVD player. At one or more points during the stream of material, an ad and its associated question are presented. The viewer is granted access to further material only when he has answered the question correctly. This dependency is diagrammed in FIG. 8).
	Hey in view of Anderson in view of Lotecka does not expressly teach displaying content that is later blocked by an ad or more specifically as recited in the claims wherein, the restricted and unrestricted portions of the content.
	However, Kronlund et al. which is in the art of providing online ads to a user viewing a website (see abstract) teaches displaying content that is later blocked by an ad or more specifically as recited in the claims wherein, before display of the visual digital advertisement, the executable code component initially displays the restricted and unrestricted portions of the content ( paragraphs 0022 and 0048.
	Paragraph 0022, note: Accordingly, a user returning to their computer after minutes away or reactivating the Web browser window after working in another window will first see the advertisement. Preferably, the advertisement will cover or replace the Web content that had been previously loaded and displayed in the Web browser window. However, it is desirable for the Web content to remain loaded in memory so that the Web content may be "flipped" or quickly displayed after reactivating the window or detecting user interaction with the window. However, the advertisement preferably remains for a brief delay period after either reactivation or detection of user interaction in order to enhance advertising effectiveness and provide the user with a brief opportunity to read the advertisement or click on a hyperlink for more information; and paragraph 0048, note: In FIG. 5, the advertising program has determined that the Web browser window 62 is deactivated and taken steps to substitute an advertising image 68 for the Web content 64 (See FIG. 4). As shown, the display of the advertising image 68 covers the entirety of the client area of the window 62. However, it should be recognized that the advertising image could be smaller or the client area could be shared by multiple advertising images, such as one above the other. The advertising image 68 is preferably maintained until after the Web browser window 62 becomes activated or is no longer idle).
al. with the motivation of providing a way to get the user interested in content before showing an ad and therefore making the ad more relevant to the user since they are already interested in the content (see Kronlund et al. paragraphs 0022 and 0048), when Hey practically suggests as much by teaching that the content can be a continuous stream of material like an ebook or a movie (see Hey paragraph 0033) and trying to get a user to view an ad in order to keep reading content is known (see Hey Figure 6 and paragraph 0025).
	As per claim 23, Hey teaches
	Wherein, before display of the visual digital advertisement, the first content portion are initially displayed to the user on the device for a period of time, the second content portion being at least, partially hidden and the second content portion is displayed when the selected response is the correct response (see paragraphs 0025 and 0033.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; and paragraph 0033, note: A second preferred embodiment straightforwardly incorporates the present invention into a stream of continuous material 
8). 
	Hey does not expressly teach (1) one of the plurality of different correct responses to a multiple choice question and (2) Wherein, before display of the visual digital advertisement, the first and second portions of the content are initially displayed to the user on the device for a period of time before the second portion of the content being, at least, partially hidden.
	However, Anderson which is in the art of granting access to restricted content after a user answers a question relating to an advertisement correctly (see abstract) teaches ( 1) one of the plurality of different correct responses to a multiple choice question ( see paragraph 0023, note: In step 140, at least one verification response 141 from the consumer is received and a determination is made whether the at least one verification response 141 matches at least one correct response 142. A determination is made whether the verification response141 matches the at least one correct response 142 in step 150. If the at least one verification response 141 matches the at least one correct response 142, then the consumer is allowed access to the requested service in step 160. In some embodiments of the invention, the at least one verification response 141 is presented during the at least one advertisement 121, and if the at least one verification response 141 matches the at least one correct response 142, then the at least one advertisement 121 presentation continues and the consumer is allowed access to the requested service after the completion of the at least one advertisement 121 presentation in step 160. If the at least 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Anderson with the motivation of including commonly known elements like an question can have multiple correct or right answers (see paragraph 0023), when Hey practically teaches as much in that are multiple possible answers/alternatives to a given question (see Hey Figure 2).
	Hey in view of Anderson in view of Lotecka does not expressly teach (2) Wherein, before display of the visual digital advertisement, the first and second portions of the content are initially displayed to the user on the device for a period of time before the second portion of the content being, at least, partially hidden .
	However, Kronlund et al. which is in the art of providing online ads to a user viewing a website (see abstract) teaches (2) Wherein, before display of the visual digital advertisement, the first and second portions of the content are initially displayed to the user on the device for a period of time before the second portion of the content being, at least, partially hidden (paragraphs 0022 and 0048.

	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Kronlund et al. with the motivation of providing a way to get the user interested in content before showing an ad and therefore making the ad more relevant to the user since they are already interested in the content (see Kronlund et al. paragraphs 0022 and 0048), when Hey practically suggests as much by teaching that the content can be a continuous stream of material like an ebook or a movie .


16.	 Claims 25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Anderson (World Intellectual Property Organization (WIPO): WO 2011/028893)) further in view of Lotecka (United States Patent Number: US 6,296,487) further in view of Shuhy et al. (United States Patent Application Publication Number: US 2008/0281704).
	As per claim 25, Hey teaches A system including: (see abstract and
paragraph 0026.
	Abstract, note: A method for compelling that attention be paid to an advertisement within a sufficiently interactive environment, comprising presenting an ad prior to the delivery of material desired by a viewer, and requiring that the viewer answer a question about that ad before receiving the desired material; and paragraph 0026, note: (Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an alternative flow of control. E.g., a web page can be coded so that the visitor's web browser itself detects and rejects an incorrect visitor response to the ad's question. Or, a browser "plug-in" could verify and service both correct and incorrect responses locally, i.e., on the visitor's computer, without sending requests to the web site's server.)
	a processor;  a display; an input device;  wherein the processor is communicatively coupled to the display, the input device, and is configured to: (see abstract and paragraph 0026.

	executing a browser application; receive a webpage, (see paragraphs 0024-
0026.
	Paragraph 0024, note: To introduce a first preferred embodiment, consider a straightforward web site that presents (for example) a 10-chapter novel. Some of the web pages display at the top a banner ad 10, FIG. 1, followed by a chapter of the novel, followed by a "next" -button 12 that links to the succeeding chapter's web page. Obviously, this typical advertising practice allows visitors to read freely the entire novel despite taking only minimal (if indeed any) true notice of what each ad actually says; paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including amore emphatic plea 40 for the correct 
	the webpage including a reference to an executable code component and a first content portion ; and executing the executable code component within the browser to: simultaneously display, within the browser, the first content portion, a visual digital advertisement, an instruction relating to the visual digital advertisement, and a first plurality of possible responses to the instruction relating to the visual digital advertisement, (see paragraphs 0025-0026
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; paragraph 0026, note: Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an alternative flow of control. E.g., a web page can be coded so that the visitor's web browser itself detects and rejects an incorrect visit or response to the ad's question. Or, a browser "plug-in" could verify and service both correct and incorrect 
	wherein the displayed first plurality of possible responses includes a correct response and at least one of the displayed first plurality of possible responses is an incorrect response; see Figures 4 and 6 and paragraph 0015.
	Figure 4, note: long stem roses $15 dozen (free delivery!) what does it cost to deliver roses?. You must click the correct answer below in order to proceed; Figure 6, note: to proceed to chapter two, please click the correct answer below; and paragraph 0015, note: FIG. 2 shows the web page of FIG. 1, now including an advertisement and question according to the present invention).
	receive, from the input device, selection of one of the first displayed possible responses; and upon determining that the selected response is one of the correct response, simultaneously display the first content portion and the second content portion in the webpage within the browser (see paragraphs 0025 and 0033.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; and paragraph 0033, note: A second preferred embodiment straightforwardly incorporates the present invention into a stream of continuous material 
	Hey does not expressly teach (1) And a memory; Wherein the processor is communicatively coupled to the memory, and is configured to: and (2) a plurality of different correct responses in a multiple choice question and selecting one of the plurality of different correct responses, (3) receiving a webpage from a server, and (4)  and request second content portion from the server receive the second content portion from the server, and.

	However, Anderson which is in the art of granting access to restricted content after a user answers a question relating to an advertisement correctly (see abstract) teaches (2) a plurality of correct responses in a multiple choice question and selecting one of the plurality of correct responses (see paragraph 0023, note: In step 140, at least one verification response 141 from the consumer is received and a determination is made whether the at least one verification response 141 matches at least one correct response 142. A determination is made whether the verification response 141 matches the at least one correct response 142 in step 150. If the at least one verification response 141 matches the at least one correct response 142, then the consumer is allowed access to the requested service in step 160. In some embodiments of the invention, the at least one verification response 141 is presented during the at least one advertisement 121, and if the at least one verification response 141 matches the at least one correct response 142, then the at least one advertisement 121 presentation continues and the consumer is allowed access to the 
	And (3) receiving a webpage from a server (see claim 12 and paragraph 0017. Claim 12, note: A computer-implemented method comprising: requesting a free service from a server using a user communication device; receiving the service from the server using the user communication device; receiving an advertisement from the server before or during the service; during the advertisement, receiving at least one verification question from the server; sending at least one verification response to the at least one verification question; receiving access to the service following completion of the advertisement if the at least one verification response matches the correct response; and paragraph 0017, note: Figure 1 A is a schematic diagram depicting a verification process 100 to ensure a consumer is cognitively conscious of an advertisement according to one embodiment of the invention. The verification process 100 is carried out by a computer system 101 comprising a database 102. In step 110, the consumer makes a request for a service. The service requested by the consumer may be, but is not limited to, listening to a radio program, viewing information on a social networking webpage, listening to a podcast, viewing a 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey with the aforementioned teachings from Anderson with the motivation of including commonly known elements like a question can have multiple correct or right answers (see Anderson paragraph 0023) and receiving a content from a server (see Anderson claim 12 and paragraph 0017) , when Hey practically teaches as much in that are multiple possible answers/alternatives to a given question (see Hey Figure 2) and a web server can provide website information (see Hey paragraphs 0025-0026).

	Hey in view of Anderson does not expressly teach (1) And a memory; Wherein the processor is communicatively coupled to the memory, and is configured to and (2) and upon determining a correct response, request second content portion from the server receive the second content portion from the server, and.
	However, Lotecka teaches (2) and upon determining a correct response, request second content portion from the server receive the second content portion from the server, and (see column 3 lines 65- column 4 lines 7
	Column 3 lines 65- column 4 lines 7, note: FIGS. 3-5 show response scenes that relate to the student's input. FIG. 3 depicts a very negative response that will be displayed if the student makes selection 5 (FIG. 2). To try again the student needs to click on back-button 8. FIG. 4 depicts a response that will be displayed if the student makes selection 4. While this comment is not as abrasive as that depicted in FIG. 3, it 
	Examiner’s note: users access through their computer a host computer (e.g. a server ) to perform the invention of Lotechka. User correctly answers a question and given the opportunity to select the next button to receive additional content as shown in figure 5. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Andersen in view of Lotecka with the aforementioned teachings from Lotecka with the motivation of receiving information over a network from another computer (see Lotecka column 3 lines 65- column 4 lines 7) when communicating with a server to check responses is known (see Hey paragraphs 0026 and 0036)
	 Hey in view of Anderson in view of Lotecka does not expressly teach (1) And a memory; Wherein the processor is communicatively coupled to the memory, and is configured to: 
	However, Shuhy et al. what is in the art of question based advertising (see abstract) teaches (1) And a memory; Wherein the processor is communicatively coupled to the memory, and is configured to: (see paragraph 0045, note: For purposes of illustration, application programs and other executable program components such as the operating system 1105 are illustrated herein as discrete blocks, although it is recognized that such programs and components reside at various times in different storage components of the computing device 1101, and are executed by the data processor( s) of the computer. An implementation of question rendering software 1106 can be stored on or transmitted across some form of computer readable media Computer readable media can be any available media that can be accessed by a computer. By way of example and not meant to be limiting, computer readable media can comprise "computer storage media" and "communications media." "Computer storage media" comprise volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules, or other data. Exemplary computer storage media comprises, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by a computer).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka with the aforementioned teachings from Shuhy et al. with the motivation of providing a way to perform functions by stored software running on a computer (see Shuhy et al. paragraph 0045), when Hey practically suggests as much that the functions are performed by a computer through code (see Hey paragraphs 0024-0025).
	As per claim 27, Hey teaches
	wherein the processor executing the component is further configured to: upon determining that the selected response is the incorrect response, control the display to display instruction relating to the visual digital advertisement and to display the plurality of possible responses to the instruction relating to the visual digital advertisement (see paragraphs 0026 and 0025 and Figure 4,
	Figure 4, note: notice to the user; paragraph 0026, note: (Note that, rather than a single ad and question, multiple ads and questions may be used. Note also that a typical web environment may allow an alternative flow of control. E.g., a web page can be coded so that the visitor's web browser itself detects and rejects an incorrect visitor response to the ad's question. Or, a browser "plug-in" could verify and service both correct and incorrect responses locally, i.e., on the visitor's computer, without sending requests to the web site's server; paragraph 0025, note: the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5).
	Hey does not expressly teach (1) upon determining that the selected response is the incorrect response, control the display to replace the plurality of possible responses with a hint to the instruction relating to the content (2) and an option to display the plurality of possible responses to the instruction relating to the content.
	However, Anderson teaches (2) and an option to display the plurality of possible responses to the instruction relating to the content (see paragraph 0023, note: In some embodiments of the invention, if the at least one verification response 141 does not match the at least one correct response 142, steps 120-170 are repeated at least once to allow the consumer  advertisement. In some embodiments of the invention, the repeated steps 120-170 include presenting a new advertisement that is different from the originally presented advertisement. In some embodiments of the invention, the repeated steps 120-170 include presenting a new advertisement that is the same as the originally presented advertisement).
	Examiner's note: here the system has the option to display the first ad again or replace with a different ad.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson  al. in view of Lotecka in view of Shuhy et al. with the aforementioned teachings from Anderson the motivation of providing a way for the system to select whether to provide the user a new advertisement or the original advertisement again (see Anderson paragraph 0023), when Hey teaches a user answering a question multiple times to receive content and there can be multiple questions (see Hey Figure 2, 4, and paragraphs 0025 and 0033).
	Hey in view of Andersen et al. in view of Lotecka does not expressly teach (1) upon determining that the selected response is the incorrect response, control the display to replace the plurality of possible responses with a hint to the instruction relating to the content
	However, Lotecka which is in the art of multiple choice questions (see abstract) teaches (1) upon determining that the selected response is the incorrect response, control the display to replace the plurality of possible responses with a hint to the instruction relating to the content (see column 3 lines 47-54, column 4 lines 65-column 4 lines 7, and Figures 1-5.
	Column 3 lines 47-54, note: FIG. 1 shows the second page of the preferred embodiment, which presents a scene to the student prompting him to initiate communication to achieve his goal. Character 1 represents the student. Character 2 represents an individual that character 1 must communicate with in order to achieve his 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka in view of Shuhy et al. with the aforementioned teachings from Lotecka with the motivation of providing a way of using a common element to draw attention to a user that a question answered was wrong, since they actively have to knowledge the incorrect answer, so that they can answer it correctly in the future (see Lotecka column 3 lines 47-54, column 4 lines 65-column 4 lines 7, and Figures 1-5), when providing a user notice that their answer was incorrect and allowing them to answer it again is known (see Hey Figure 4). 
As per claim 28, Hey teaches
	wherein the plurality of possible responses include a incorrect response. (see paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a 
	Hey in view of Anderson does not expressly teach that a multiple choice question can include a single incorrect choice.
	However, Shuhy et al. teaches that a multiple choice question can include a single incorrect choice. 
	However, Shuhy et al. teaches a multiple choice question can include a single incorrect choice (see paragraph 0061, note: Also disclosed is a method for advertising, illustrated in FIG. 7, comprising paying a fee to a provider for providing at least one question to at least one participant wherein the at least one question is selected based on the content of adjacent material, and the at least one participant can submit an answer for the question 1001. The method can further comprise generating at least one question 1002. The method can also further comprise generating an answer set consisting of at least one correct answer and at least one incorrect answer to the at least one question 1003. The advertiser can generate the question, or a third party can generate the question. The advertiser can generate the answer set, or a third party can generate the answer set. The 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka in view of Shuhy et al. with the aforementioned teachings from Shuhy et al. with the motivation of providing a common way to include a known feature in a multiple choice question that there can be one wrong answer (see Shuhy et al. paragraph 0061), when Hey teaches multiple choice questions with wrong answers (see Hey Figure 2).
	As per claim 29, Hey teaches
	Wherein the processor executing the executable code component is further configured to: Upon determining that the selected response is incorrect response, control the display to display the plurality of possible responses (see paragraphs 0025 and Figure 4.
	Paragraph 0025, note: The first preferred embodiment affixes to the banner ad 20, FIG. 2, a multiple-choice question 22 about some portion of the ad's content. The web page is internally coded so that the visitor's response (if any) to the question is embedded within his request for the next page. (Such a request is sent to the web site when the visitor clicks the "next" -button 24.) If the visitor's response to the question is correct, the next chapter's web page FIG. 3 is delivered to him. If, however, the visitor's response is incorrect, a repeat of the current web page FIG. 4 is instead delivered, now including a more emphatic plea 40 for the correct answer. The overall event-sequence of the first preferred embodiment is diagrammed in FIG. 5; and Figure 4, note: asking for the user to answer the question again).
change or randomize the plurality of possible responses.
	However, Anderson teaches in response to an incorrect response change or randomize the plurality of possible responses (see paragraph 0023, note: In some embodiments of the invention, if the at least one verification response 141 does not match the at least one correct response 142, steps 120-170 are repeated at least once to allow the consumer to attempt to verify their cognitive awareness of the advertisement. In some embodiments of the invention, the repeated steps 120-170 include presenting a new advertisement that is different from the originally presented advertisement. In some embodiments of the invention, the repeated steps 120-170 include presenting a new advertisement that is the same as the originally presented advertisement).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka in view of Shuhy et al. in with the aforementioned teachings from Anderson with the motivation of providing a way to provide a user another question when the user answers it incorrectly (see Anderson paragraph 0023), when Hey clearly teaches that users are given another shot at answering a question to gain access to the information they want (see Hey paragraph 0025 and Figure 4).
As per claim 30, Hey teaches
	wherein the processor is further configured to track user interaction with first plurality of responses and provide analytics based on the tracked user interaction with the first plurality of responses (see paragraphs 0036-0037 and claims 13-15.
Paragraph 0036, note: Note also that an interactive ad-server may record that a given viewer has correctly responded to a given ad, and might later advise not to repeat that ad for that viewer. The present invention makes such "considerateness" practical because of its inherent assurance that the viewer has already fully assimilated the ad. (No such assurance obtains from merely "showing" the ad to the viewer.); paragraph 0037, note: In a fourth preferred embodiment, shared tabulations are maintained which enable advertisement presenters (e.g., web sites) and advertisers to know which ads have already been successfully delivered to which viewers and by which presenters. (A delivery is deemed "successful" when the viewer responds correctly to the ad's associated question.) In an environment where such knowledge is available, an individual viewer may be generally credited for his "consumption" of an ad, regardless of where it occurs. (Marketing-schemes for redeeming such credits are, of course, as numerous as marketers.) Likewise, presenters may race each other to introduce each new ad to each viewer, and may be compensated by advertisers according to their success; claim 13, note: The method of claim 1, for which correctly answered advertisements are tabulated for each viewer, which tabulation is consulted to eliminate superfluous further presentations of advertisements to the viewer; claim 14, note: which correctly answered advertisements are tabulated for each viewer, which tabulation is shared among two or more advertisement presenters; and claim 15, note: in which the tabulation identifies also the presenter of each correctly answered advertisement). 

17.	 Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Anderson (World Intellectual Property Organization (WIPO): WO 2011/028893)) further in us 2010/0228596).
	As per claim 31, Hey teaches
	the first content portion and the second content portion are simultaneously displayed within the webpage in their entirety  (see paragraph 0033, note: second preferred embodiment straightforwardly incorporates the present invention into a stream of continuous material presented to a viewer via an interactive medium. Examples of such streams might include novels being read electronically ( e.g., "eBooks"), or video games or movies, or movies being watched on a DVD player. At one or more points during the stream of material, an ad and its associated question are presented. The viewer is granted access to further material only when he has answered the question correctly. This dependency is diagrammed in FIG. 8).
	Hey in view of Anderson does not expressly teach (1) wherein after receiving the second content portion from the server, and (2) without displaying the visual digital advertisement, the instruction relating to the visual digital advertisement, and the first plurality of possible responses.
	However, Lotecka teaches (1) wherein after receiving the second content portion from the server (see column 3 lines 65- column 4 lines 7
	Column 3 lines 65- column 4 lines 7, note: FIGS. 3-5 show response scenes that relate to the student's input. FIG. 3 depicts a very negative response that will be displayed if the student makes selection 5 (FIG. 2). To try again the student needs to click on back-button 8. FIG. 4 depicts a response that will be displayed if the student 
	Examiner’s note: users access through their computer a host computer (e.g. a server ) to perform the invention of Lotecka. User correctly answers a question and given the opportunity to select the next button to receive additional content as shown in figure 5. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Andersen in view of Lotecka in view of Shuhy et al. with the aforementioned teachings from Lotecka with the motivation of receiving information over a network from another computer (see Lotecka column 3 lines 65- column 4 lines 7) when communicating with a server to check responses is known (see Hey paragraphs 0026 and 0036)
Shuhy et al. does not expressly teach (2) without displaying the visual digital advertisement, the instruction relating to the visual digital advertisement, and the first plurality of possible responses
	However, Simons which is in the art of making a user select a correct answer to an advertisement before allowing a user to proceed with content (see abstract and paragraphs 0017 and 0021) teaches teach (2) without displaying the visual digital advertisement, the instruction relating to the visual digital advertisement, and the first plurality of possible responses (see paragraph 0021, note: Once recognition of the advertising message has been determined, a validated brand awareness impression is realized. This validated impression can be used in a pricing model such as cost per recognition. That is, an advertiser is charged for the advertisement based on the fact that confirmation has been received that the advertisement was successfully delivered and understood. In an operation 38, the advertisement is removed from the interface, allowing the consumer to begin play or continue play. The removal of the advertisement teaches the consumer that when he or she is presented with a similar advertisement, the quickest way to remove the advertisement is to view the advertisement, understand the advertisement message, and provide a correct answer to the feedback question).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka in view of Shuhy et al. with the aforementioned teachings from Simons et al. with the motivation of teaching the consumer that the quickest way to remove the advertisement is to view the ad, understand the ad, and provide the correct answer (see Simons et al. paragraph 0021 ), when requiring a user to view and respond to an ad in order to view content is known (see Hey paragraph 0025 and Figure 4).

18.	 Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hey (United States Patent Application Publication Number: US 2002/0046087) further in view of Anderson (World Intellectual Property Organization (WIPO): WO 2011/028893)) further in view of Lotecka (United States Patent Number: US 6,296,487) further in view of Maggio et al. (United States Patent Application Publication Number: US 2008/0032277) further in view of Simons et al. (United States Patent Application Publication Number: us 2010/0228596). 

	As per claim 32, Hey teaches
	wherein the restricted and unrestricted portions of the content in the webpage are displayed in their entirety (see paragraph 0033, note: second preferred embodiment straightforwardly incorporates the present invention into a stream of continuous material presented to a viewer via an interactive medium. Examples of such streams might include novels being read electronically ( e.g., "eBooks"), or video games or movies, or movies being watched on a DVD player. At one or more points during the stream of material, an ad and its associated question are presented. The viewer is granted access to further material only when he has answered the question correctly. This dependency is diagrammed in FIG. 8).
	Hey in view of Anderson in view of Lotecka  in view of Maggio does not expressly teach hiding the advertisement after it is correctly answered or done or more specifically as recited in the claims without displaying the visual digital advertisement, the instruction, and the first or second plurality of possible responses.
	However, Simons which is in the art of making a user select a correct answer to an advertisement before allowing a user to proceed with content (see abstract and paragraphs without displaying the visual digital advertisement, the instruction, and the first or second plurality of possible responses (see paragraph 0021, note: Once recognition of the advertising message has been determined, a validated brand awareness impression is realized. This validated impression can be used in a pricing model such as cost per recognition. That is, an advertiser is charged for the advertisement based on the fact that confirmation has been received that the advertisement was successfully delivered and understood. In an operation 38, the advertisement is removed from the interface, allowing the consumer to begin play or continue play. The removal of the advertisement teaches the consumer that when he or she is presented with a similar advertisement, the quickest way to remove the advertisement is to view the advertisement, understand the advertisement message, and provide a correct answer to the feedback question).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Hey in view of Anderson in view of Lotecka  in view of Maggio with the aforementioned teachings from Simons et al. with the motivation of teaching the consumer that the quickest way to remove the advertisement is to view the ad, understand the ad, and provide the correct answer (see Simons et al. paragraph 0021 ), when requiring a user to view and respond to an ad in order to view content is known (see Hey paragraph 0025 and Figure 4).

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Power et al. (United States Patent Application Publication Number:
US 2001/0049661) teaches a system for granting access to a cite based on a user entering a word or phrase of a sponsor (see abstract and Figure 2)
	b. 	Werkhoven (United States Patent Application Publication Number:
US 2005/0096983) blocking webpage content after a certain period of time with ads (see abstract)
	C. 	Kraft et al. (United States Patent Application Publication Number: US
2009/0210937) providing access to content through captcha advertising (see abstract)
	d. 	Google Launches Consumer Surveys dated 3/29/2012 - teaches about requiring a user to answer a multiple choice question before being provided access to content ( see pages 1 -2)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621